         Case 4:18-cv-07284-HSG Document 53 Filed 12/23/19 Page 1 of 2




 1 SHARON C. COLLIER (State Bar No. 203450)
   scc@severson.com
 2 JORDAN M. MEEKS (State Bar No. 311937)
   jmm@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant
 7 COSTCO WHOLESALE CORPORATION

 8

 9                                    UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA

11

12 RANIA CANAVATI,                                   Case No. 4:18-cv-07284-HSG

13                      Plaintiff,                   NOTICE OF SETTLEMENT BETWEEN
                                                     PLAINTIFF AND COSTCO
14             vs.                                   WHOLESALE CORPORATION
15 COSTCO WHOLESALE CORPORATION
   and DOES 1 to 20,                                 [Assigned to Hon. Judge Haywood S. Gilliam,
16                                                   Jr.]
                Defendants.
17                                                   Trial Date: February 10, 2020

18
19            Plaintiff RANIA CANAVATI (“Plaintiff”) and Defendant COSTCO
20 WHOLESALE CORPORATION (“Costco”) hereby notify the Court that they have

21 reached a settlement in this matter and are in the process of completing the final

22 closing documents and filing dismissal papers.

23 Plaintiff and Costco anticipate filing a Notice of Dismissal of this action, with

24 prejudice, within 45 days. The parties request that all pending dates, including the

25 //

26 //
27 //

28 //

     75005.0014/15156999.1                          1                          4:18-cv-07284-HSG
                     NOTICE OF SETTLEMENT BETWEEN PLAINTIFF AND COSTCO WHOLESALE CORPORATION
         Case 4:18-cv-07284-HSG Document 53 Filed 12/23/19 Page 2 of 2




 1 upcoming Settlement Conference, be vacated.

 2

 3 DATED: December 23, 2019                  CAMARENA LAW OFFICE, A.P.C

 4

 5
                                             By:          /s/ Ignascio G. Camarena
 6                                                             Ignascio G. Camarena

 7                                           Attorneys for Plaintiff
 8                                           RANIA CANAVATI

 9

10 DATED: December 23, 2019                  SEVERSON & WERSON
                                             A Professional Corporation
11

12
                                             By:          /s/ Jordan M. Meeks
13
                                                                 Jordan M. Meeks
14
                                             Attorneys for Defendant
15                                           COSTCO WHOLESALE CORPORATION
16

17

18
19

20

21

22

23

24

25

26
27

28

     75005.0014/15156999.1                         2                          4:18-cv-07284-HSG
                    NOTICE OF SETTLEMENT BETWEEN PLAINTIFF AND COSTCO WHOLESALE CORPORATION
